DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the columns in Fig. 4 should be labelled as “ContFeat1” and “ContFeat2” instead of “DiscrFeat1” and “DiscrFeat2”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
A. 510, 512, 514, 520, 522, and 524 in Fig. 5
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to because the specification fails to provide fails to provide an adequate description of these following claim limitations: “a processing unit to execute the processor-executable program code to cause the system to: receive data including a plurality of continuous features and a first discrete feature, each of the plurality of continuous features associated with a plurality of values and the first discrete feature associated with a plurality of discrete values; determine an overall output value of a function based on the plurality of values associated with each of the plurality of continuous features; determine, for each discrete value of the plurality of discrete values, an output value of the function based on ones of the plurality of values associated with the discrete value; scale the output value determined for each discrete value based on the determined output values and the overall output value; and present the scaled output values”, and “the processing unit to execute the processor-executable program code to cause the system to: determine, for each second discrete value of the second plurality of discrete values, a second output value of the function based on ones of the plurality of values associated with the second discrete value; scale the second output value determined for each second discrete value based on the determined second output values and the overall output value; and present the scaled second output values”. See rejection under 35 U.S.C. 112(a) and (b) below for further details as to the description requirement.
Claim Interpretation
The terms “continuous feature” and “discrete feature” are interpreted using the definition provided in paragraph [0020].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite “a processing unit to execute the processor-executable program code to cause the system to: receive data including a plurality of continuous features and a first discrete feature, each of the plurality of continuous features associated with a plurality of values and the first discrete feature associated with a plurality of discrete values; determine an overall output value of a function based on the plurality of values associated with each of the plurality of continuous features; determine, for each discrete value of the plurality of discrete values, an output value of the function based on ones of the plurality of values associated with the discrete value; scale the output value determined for each discrete value based on the determined output values and the overall output value; and present the scaled output values”. These limitations are unclear because they merely state functions (receive data, determine an overall output of a function, determine an output value of the function for each discrete value of the plurality of discrete values, scale the output values, and present the scaled output values) that are not performed by any structure recited in the claim. It is unclear whether the recited functions follow from the structure recited in the claim, i.e., the memory and the processing unit, so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner. Claim 5 recite “the processing unit to execute the processor-executable program code to cause the system to: […]” and is rejected for the same reason as claim 1. Claims 2-5 inherit the same deficiency as claim 1 as stated above. For purposes of examination, the recited functions are performed by the processing unit.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recite “a processing unit to execute the processor-executable program code to cause the system to: receive data including a plurality of continuous features and a first discrete feature, each of the plurality of continuous features associated with a plurality of values and the first discrete feature associated with a plurality of discrete values; determine an overall output value of a function based on the plurality of values associated with each of the plurality of continuous features; determine, for each discrete value of the plurality of discrete values, an output value of the function based on ones of the plurality of values associated with the discrete value; scale the output value determined for each discrete value based on the determined output values and the overall output value; and present the scaled output values”. These limitations are unclear because they merely state functions that are not performed by any structure recited in the claim (see 122(b) rejection above). Therefore, these limitations lacks written description support because an indefinite, unbounded functional limitation would cover all  ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Claim 5 recite “the processing unit to execute the processor-executable program code to cause the system to: […]” and is rejected for the same reason as claim 1. Claims 2-5 inherit the same deficiency as claim 1 as stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, claims 1-5 recite a system and, therefore, is a machine. Claims 6-10 recite a series of steps and, therefore, is a process. Claims 11-15 recites a non-transitory medium and, therefore, is an article of manufacture.
Under the Alice Framework Step 2A prong 1, claim 1 recites “determine an overall output value of a function based on the plurality of values associated with each of the plurality of continuous features”,” determine, for each discrete value of the plurality of discrete values, an output value of the function based on ones of the plurality of values associated with the discrete value”, and “scale the output value determined for each discrete value based on the determined output values and the overall output value”.
The above limitations are directed to determining the contribution of each discrete value in a discrete feature to the overall output of a function which amounts to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The step of “determining”, “determining” and “scaling” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a processing unit to execute the processor-executable program code to cause the system to”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “a processing unit to execute the processor-executable program code to cause the system to” language, the claim encompasses manually adding a plurality of values for each of the plurality of continuous features then applying a function to determine an overall output based on the sum of each continuous features as shown in Fig. 4, adding the continuous features associated with each discrete value and applying the function to each sum of each discrete value to generate individual output for each discrete value as shown in Fig. 5, and scaling the output value for each discrete value by multiplying each individual output by the weight shown in Fig. 10 to generate the scaled values shown in Fig. 10. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional elements: a memory storing processor-executable program code; a processing unit to execute the processor-executable program code to cause the system to; receive data including a plurality of continuous features and a first discrete feature, each of the plurality of continuous features associated with a plurality of values and the first discrete feature associated with a plurality of discrete values; and present the scaled output values. However, the additional elements of “a memory” and a “processing unit” were recited at a high-level of generality (i.e., as a generic computer component for storing a program code, and as a generic computer component for executing the program code to implement the abstract idea) such that they amount to no more than mere instructions using a generic computer component. The additional elements of “receiving data”, and “presenting the output” are merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a memory” and a “processing unit” were recited at a high-level of generality (i.e., as a generic computer component for storing a program code, and as a generic computer component for executing the program code to implement the abstract idea) such that they amount to no more than mere instructions using a generic computer component. The additional elements of “receiving data”, and “presenting the output” are merely adding insignificant extra-solution activity. Furthermore, the insignificant extra-solution activity of “receiving data” and “presenting the output” are well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such as “Receiving or transmitting data over a network” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. The courts have also recognized “Presenting offers and gathering statistics” to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Additionally, See Hennessy et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 1 including Fig. 1.5 which discloses the classic components of a computer which includes output devices and section 1.4 at bottom of page 16 which describes output devices such as a display which conveys or presents the result of a computation to a user. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 2-5 recite further steps and details for determining the contribution of each discrete value and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 2-4 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 5 recites the following additional elements: present the scaled second output values. However, the additional elements of “presenting the output” is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “presenting the output” is merely adding insignificant extra-solution activity. Furthermore, the insignificant extra-solution activity “presenting the output” is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized “Presenting offers and gathering statistics” to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Additionally, See Hennessy et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 1 including Fig. 1.5 which discloses the classic components of a computer which includes output devices and section 1.4 at bottom of page 16 which describes output devices such as a display which conveys or presents the result of a computation to a user. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework Step 2A prong 1, claim 6 recites “determining an overall output value of a function based on the plurality of values associated with each of the plurality of continuous features”, “determining, for each discrete value of the plurality of discrete values, an output value of the function based on ones of the plurality of values associated with the discrete value”, and “scaling the output value determined for each discrete value based on the determined output values and the overall output value”.
The above limitations are directed to determining the contribution of each discrete value in a discrete feature to the overall output of a function which amounts to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The step of “determining”, “determining” and “scaling” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, the claim encompasses manually adding a plurality of values for each of the plurality of continuous features then applying a function to determine an overall output based on the sum of each continuous features as shown in Fig. 4, adding the continuous features associated with each discrete value and applying the function to each sum of each discrete value to generate individual output for each discrete value as shown in Fig. 5, and scaling the output value for each discrete value by multiplying each individual output by the weight shown in Fig. 10 to generate the scaled values shown in Fig. 10. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional elements: receiving data including a plurality of continuous features and a first discrete feature, each of the plurality of continuous features associated with a plurality of values and the first discrete feature associated with a plurality of discrete values; and presenting the scaled output values. However, the additional elements of “receiving data”, and “presenting the output” are merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receiving data”, and “presenting the output” are merely adding insignificant extra-solution activity. Furthermore, the insignificant extra-solution activity of “receiving data” and “presenting the output” are well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such as “Receiving or transmitting data over a network” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. The courts have also recognized “Presenting offers and gathering statistics” to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Additionally, See Hennessy et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 1 including Fig. 1.5 which discloses the classic components of a computer which includes output devices and section 1.4 at bottom of page 16 which describes output devices such as a display which conveys or presents the result of a computation to a user. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 7-10 recite further steps and details for determining the contribution of each discrete value and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 6-9 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 10 recites the following additional elements: presenting the scaled second output values. However, the additional elements of “presenting the output” is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “presenting the output” is merely adding insignificant extra-solution activity. Furthermore, the insignificant extra-solution activity “presenting the output” is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized “Presenting offers and gathering statistics” to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Additionally, See Hennessy et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 1 including Fig. 1.5 which discloses the classic components of a computer which includes output devices and section 1.4 at bottom of page 16 which describes output devices such as a display which conveys or presents the result of a computation to a user. Accordingly, the claim does not amount to significantly more than the abstract idea.
Regarding claims 11-15, they are directed to a non-transitory medium storing processor-executable program code. The code stored in the non-transitory medium of claims 11-15 include all the method steps of claims 6-10 respectively and would be executed by the processing unit of claims 1-5 respectively. Claims 1-5 and/or 6-10 analysis applies equally to claims 11-15 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cleland et al. (NPL – “Application of multiple linear regression to analysis of data from factory energy surveys”), hereinafter Cleland, in view of Weller (US 2015/0186334 A1).
Regarding claim 1, Cleland teaches 
receive data including a plurality of continuous features and a first discrete feature, each of the plurality of continuous features associated with a plurality of values and the first discrete feature associated with a plurality of discrete values (Cleland page 3 first paragraph “Most companies
approached recorded production of their various products on a daily basis”; page 4 paragraph 4 “daily production data are collected over a number of days”; page 5 last line “A typical data set is shown in Table 1; page 6 Table 1 and Table 2 data – data in Table 1; plurality of continuous features –Production rate (tonnes) per number of days; first discrete feature – product; The production rate per number of days are associated with a plurality as values as shown in multiple rows; plurality of discrete values – product 1-5 or X1-X5);
determine an overall output value of a function based on the plurality of values associated with each of the plurality of continuous features (Cleland page 6 overall output – y; function - Equation (2) or (3); Equation (3) is calculated based on the production rate);
determine, for each discrete value of the plurality of discrete values, an output value of the function based on ones of the plurality of values associated with the discrete value (Cleland page 6 Equation (3) and Table 2 output value of the function for each discrete value of the plurality of discrete values – estimate energy use for products 1-5 in Table 2, coefficients of X1-X5 in Equation (3)).
Cleland does not explicitly teach a memory storing processor-executable program code; and a processing unit to execute the processor-executable program code to cause the system to: scale the output value determined for each discrete value based on the determined output values and the overall output value; and present the scaled output values.
However, on the same field of endeavor, Weller discloses a system and a method for analyzing a set of data records. The method includes performing data analysis on a variable of interest, generating a scaled distribution of values of the variable of interest, and displaying the scaled distribution (Weller Fig. 5 and paragraphs [0167-0169] “Referring to FIG. 5, in the bar chart 501 at the top of screen, the distribution of values of a variable of interest is displayed. In this example the variable of interest is product purchased of which in this example there are 8 possible options: loan, credit card, mortgage, current account, savings account, insurance, investments and individual savings account (ISA)”. The values are shown as share %, therefore, the values are scaled as percentage).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Cleland using Weller and scale the estimated energy use by calculating the percentage of contribution of each product 1-5 to the overall output y and display the result for viewing in order to generate a graphical representation of each product’s contribution to the total energy use similar to the bar chart of Weller as shown in Fig. 5.
The motivation to do so is to present the result in a form that is more easily assimilated and readily understood than having to present to the result in a mathematical form (Weller paragraph [0164]).
Therefore, the combination of Cleland as modified in view of Weller teaches scale the output value determined for each discrete value based on the determined output values and the overall output value; and present the scaled output values.
Cleland as modified in view of Weller does not explicitly teach a memory storing processor-executable program code; and a processing unit to execute the processor-executable program code to cause the system to: receive data including a plurality of continuous features and a first discrete feature, each of the plurality of continuous features associated with a plurality of values and the first discrete feature associated with a plurality of discrete values; determine an overall output value of a function based on the plurality of values associated with each of the plurality of continuous features; determine, for each discrete value of the plurality of discrete values, an output value of the function based on ones of the plurality of values associated with the discrete value; scale the output value determined for each discrete value based on the determined output values and the overall output value; and present the scaled output values.
However, on the same field of endeavor, Weller discloses a system and a method for analyzing a set of data records. The system includes a memory storing processor-executable program code; and a processing unit to execute the processor-executable program code to cause the system to: perform data analysis (Weller Fig. 7 and paragraphs [0173-0175] memory – memory 720; processor-executable program code – executable code 725; processing unit – controller/processor 705).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Cleland using Weller and implement the method of Cleland in a system such as the computing system of Weller as a program code stored in a memory and executed by a processor. Both Cleland and Weller are directed to performing data analysis and one skilled in the art could have combined the teaching of Cleland and Weller as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is computing system for determining the electricity used for producing products manufactured in a factory. See MPEP 2141.III(A).
The motivation to do is to automate the analysis of the dataset using a processor that executes a program code to perform the analysis which can result to the analysis being performed faster (Weller paragraph [0183]). 
Therefore, the combination of Cleland as modified in view of Weller teaches a memory storing processor-executable program code; and a processing unit to execute the processor-executable program code to cause the system to: receive data including a plurality of continuous features and a first discrete feature, each of the plurality of continuous features associated with a plurality of values and the first discrete feature associated with a plurality of discrete values; determine an overall output value of a function based on the plurality of values associated with each of the plurality of continuous features; determine, for each discrete value of the plurality of discrete values, an output value of the function based on ones of the plurality of values associated with the discrete value; scale the output value determined for each discrete value based on the determined output values and the overall output value; and present the scaled output values.

Regarding claim 2, Cleland as modified in view of Weller teaches all the limitations of claim 1 as stated above. Further, Cleland as modified in view of Weller teaches wherein determination of the overall output value of the function comprises aggregation, for each of the plurality of continuous features, of the plurality of values associated with the continuous feature, and determination of the overall output value of the function based on the aggregated value associated with each continuous feature (Cleland Equation (3) shows the output y is based on a weighted summation of the production rate of X1-X5 weighted by the estimated energy use).

Regarding claim 3, Cleland as modified in view of Weller teaches all the limitations of claim 2 as stated above. Further, Cleland as modified in view of Weller teaches wherein determination of the output value of the function for each discrete value comprises aggregation, for each discrete value, of the plurality of values associated with the discrete value, and determination of the output value of the function based on the aggregated values associated with the discrete value (Cleland page 6 the resulting Equation (3) is modeled from Equation (2) which shows the estimated energy used are determined based on a weighted summation of the production rate of X1-X5 weighted by the estimated energy use per unit production of product X1-X5).

Regarding claims 6-8, they are directed to a method practiced by the system of claims 1-3 respectively. All steps performed by the method of claims 6-8 would be practiced by the system of claims 1-3 respectively. Claims 1-3 analysis applies equally to claims 6-8 respectively.

Regarding claims 11-13, they are directed to a non-transitory medium storing processor-executable program. The program code stored in the non-transitory medium of claims 11-13 would be executed by the processing unit of claims 1-3 respectively. Claims 1-3 analysis applies equally to claims 11-13 respectively.
Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cleland as modified in view of Weller as applied to claim 1 above, and further in view of Ferraro et al. (NPL – “An analysis of the factors that influence sugarcane yield in Northern Argentina using classification and regression trees”), hereinafter Ferraro.
Regarding claim 5, Cleland as modified in view of Weller teaches all the limitations of claim 2 as stated above. Further, Cleland as modified in view of Weller teaches wherein the data includes a  (Cleland Table 1 and 2 discrete feature – product; plurality of discrete values – product 1-5 or X1-X5):
determine, for each  (Cleland page 6 Equation (3) and Table 2 output value of the function – estimate energy use for products 1-5 in Table 2, coefficients of X1-X5 in Equation (3));
scale the  (Weller Fig. 5); and
present the scaled  (Weller Fig. 5 and paragraph [0167]).
Cleland as modified in view of Weller does not explicitly teach wherein the data includes a second discrete feature associated with a second plurality of discrete values, the processing unit to execute the processor-executable program code to cause the system to: determine, for each second discrete value of the second plurality of discrete values, a second output value of the function based on ones of the plurality of values associated with the second discrete value; scale the second output value determined for each second discrete value based on the determined second output values and the overall output value; and present the scaled second output values.
However, on the same field of endeavor, Ferraro discloses performing data analysis of the factors that influences sugarcane yield. The data includes several continuous features and at least a first and second discrete features. Further, the second discrete feature includes a second plurality of discrete values that are used as part of the data analysis (Ferraro Table 1 second discrete feature – Farm membership/FARM; second plurality of discrete values – FARM 1-6; page 2 section 2.2 “Data were collected from 1999 to 2005 from 1949 flood-irrigated sugarcane fields from six farms located in the study site”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Cleland in view of Weller using Ferraro and include a second discrete feature including a second set of discrete values as part of the analysis of estimating energy use. 
The motivation to do so is to estimate the energy use of different factories producing the same products to determine whether the factory site or location has an effect on the overall energy use of the factory in order to uncover possible opportunities for energy conservation  (Ferraro Abstract, Cleland page 2 last paragraph).
Therefore, the combination of Cleland as modified in view of Weller and Ferraro teaches wherein the data includes a second discrete feature associated with a second plurality of discrete values, the processing unit to execute the processor-executable program code to cause the system to: determine, for each second discrete value of the second plurality of discrete values, a second output value of the function based on ones of the plurality of values associated with the second discrete value; scale the second output value determined for each second discrete value based on the determined second output values and the overall output value; and present the scaled second output values.

Regarding claim 10, it is directed to a method practiced by the system of claim 5. All steps performed by the method of claim 10 would be practiced by the system of claim 5 Claim 5 analysis applies equally to claim 10.

Regarding claim 15, it is directed to a non-transitory medium storing processor-executable program. The program code stored in the non-transitory medium of claim 16 would be executed by the processing unit of claim 5. Claim 5 analysis applies equally to claim 15.
Allowable Subject Matter
Claims 4, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the 35 U.S.C. 101 rejection discussed above.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4, 9, and 14 recites “wherein scaling of the output value determined for each discrete value comprises determination of a scaling value equal to the overall output value divided by a sum of the output values determined for the plurality of discrete values”.
Cleland is the closest found prior art. Cleland discloses a method for estimating the energy use for each product produced a factory using a linear regression model to relate the total energy consumption of the factory to the individual product produced. The linear regression model is shown in Equation (3) and the resulting equation is shown in Equation (3) using the data set shown in Table 3. However, Cleland does not explicitly teach or suggest scaling the estimated energy use for each product 1-5 shown in Table 2. Therefore, Cleland does not explicitly teach wherein scaling of the output value determined for each discrete value comprises determination of a scaling value equal to the overall output value divided by a sum of the output values determined for the plurality of discrete values as recited in claims 4, 9, and 14.
Weller discloses a method for analyzing a set of data that includes selecting a variable of interest, analyzing values in the data set using at least one variable of a plurality of variables other than the variable of interest, and generating a relationship between the variable of interest and the analysis to generate data insights, and displaying the result. Further, the result are scaled as shown in Fig. 5. However, the scaling is performed by taking the percent contribution of each value of the variable of interest. Therefore, Weller does not explicitly teach or suggest wherein scaling of the output value determined for each discrete value comprises determination of a scaling value equal to the overall output value divided by a sum of the output values determined for the plurality of discrete values as recited in claims 4, 9, and 14.
Ferraro discloses a method for analyzing a set of data that includes several continuous features and several discrete features to determine the factors that contribute to sugarcane yield. The method includes clustering the discrete values in each discrete feature into three groups (low, medium, and high), then scaling the discrete features by assigning the discrete feature with the highest improvement measurement with a score of 100 and scoring all other discrete feature with a score less than 100 as shown in Figs. 2 and 4. However, Ferraro does not explicitly teach or suggest wherein scaling of the output value determined for each discrete value comprises determination of a scaling value equal to the overall output value divided by a sum of the output values determined for the plurality of discrete values as recited in claims 4, 9, and 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182